DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022 and was confirmed via the interview conducted 4/28/2022.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 9/9/2019 & 4/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avinash et al., Remote Condition Monitoring System for Distribution Transformer, 18 Nat'l Power Sys. Conf. (Dec. 18-20, 2014) (available at https://ieeexplore.ieee.org/document/7103848, last accessed Apr. 29, 2022) (hereinafter "Avinash").

	Regarding claim 1, Avinash teaches a system for distribution transformer monitoring, the system comprising:
a distribution transformer that includes a transformer fluid tank (§ 4);
a monitoring unit that includes a plurality of sensors, wherein the monitoring unit is coupled to the distribution transformer (§ I; § II.B.; figure 1), and wherein the plurality of sensors comprises a fluid sensor that includes a sensor probe that extends out of the monitoring unit into the transformer fluid tank of the distribution transformer (figure 2; § II.A.(1)); and
a communication unit coupled to the distribution transformer and communicatively coupled to the monitoring unit (§ II.C.; figure 1);
wherein the monitoring unit further comprises:
a sensor module to receive sensor data from the plurality of sensors, wherein the sensor data comprises (i) voltage or current data from a voltage or current sensor, wherein the voltage or current data is indicative of voltage or current output by the distribution transformer (§ II.A.), and (ii) fluid tank data from the fluid sensor, wherein the fluid tank data is indicative of a characteristic within the transformer fluid tank (§ II.A.(2));
a storage module to store the sensor data in an internal data storage device of the monitoring unit (§ II.A.(3));
an analysis module to analyze the sensor data to determine generated data comprising at least diagnostics data (§§ II.A.(1), II.A.(4), & II.B.); and
a communication module to communicate the sensor data or the generated data to a remote computing device (§§ I.B. & III).

	Regarding claim 2, Avinash teaches the system of claim 1, wherein:
the communication unit comprises an enclosure separate from the monitoring unit (figure 5 router/modem separate from SBC); and
to communicate the sensor data or the generated data comprises to communicate with the remote computing device using the communication unit (§§ II.B. & III).

	Regarding claim 5, Avinash teaches the system of claim 1, wherein the fluid sensor comprises a fluid temperature sensor (§ II.A.(1)), an insulating fluid level sensor, a pressure sensor, a water content sensor, or a dissolved gas sensor.

	Regarding claim 6, Avinash teaches the system of claim 1, wherein to analyze the sensor data to determine the generated data comprises to analyze the sensor data to determine estimated lifetime consumption data (§ II.A.(3)).

	Regarding claim 8, Avinash teaches the system of claim 1, wherein to communicate the sensor data or the generated data to the remote computing device comprises to communicate an alert to the remote computing device based on the sensor data or the generated data (Table 1).

	Regarding claim 9, Avinash teaches the system of claim 1, wherein:
the distribution transformer comprises a transformer terminal (figure 1); and
the voltage or current sensor is coupled to the transformer terminal to measure the voltage or current output by the distribution transformer (figure 1; § II.A.(3)).

	Regarding claim 10, Avinash teaches the system of claim 9, wherein the monitoring unit is powered by the transformer terminal (§ I, figure 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avinash in view of United States Patent App. Pub. No. 2015/0253362 to Louzir et al.

	Regarding claim 3, Avinash teaches the system of claim 1, but does not teach explicitly wherein the communication unit further comprises an identification module to transmit identification data indicative of the distribution transformer to the remote computing device.
	But Louzir teaches wherein the communication unit further comprises an identification module to transmit identification data indicative of the distribution transformer to the remote computing device (¶¶ [0072] & [0074]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the identification module of Louzir with the system of Avinash in order to provide identification data for the transformer, thereby allowing, for example, remote cataloging of consumption data of an individual transformer in a data analysis system handling data from numerous transformers.

	Regarding claim 4, Avinash in view of Louzir teaches the system of claim 3, and Louzir further teaches wherein to transmit the identification data indicative of the distribution transformer comprises to transmit the identification data with a radio frequency identifier (RFID) system of the communication unit (¶¶ [0072] & [0074]).

Claims 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avinash in view of United States Patent No. 9,128,477 to Stenestam.

Regarding claim 11, Avinash teaches a method for distribution transformer monitoring, the method comprising:
receiving voltage or current data from the voltage or current sensor, wherein the voltage or current data is indicative of voltage or current output by the distribution transformer (§ II.A.); and
receiving fluid tank data from a fluid sensor of the sensor probe array, wherein the fluid tank data is indicative of a characteristic within a transformer fluid tank of the distribution transformer (§ II.A.(2));
storing, by the monitoring unit, the sensor data in an internal data storage device of the monitoring unit (§ II.A.(3));
analyzing, by the monitoring unit, the sensor data to determine generated data (§§ II.A.(1), II.A.(4), & II.B.); and
communicating, by the monitoring unit, the sensor data or the generated data to a remote computing device (§§ I.B. & III).
	But Avinash does not teach explicitly receiving, by a monitoring unit, sensor data from a plurality of sensors comprising at least a voltage or current sensor and a sensor probe array, wherein the voltage or current sensor is connected to a bushing traversing a fluid tank wall of a distribution transformer, and wherein the sensor probe array is inserted through the fluid tank wall.
	However, Stenestam teaches the use of a bushing to allow a sensor to traverse a fluid tank wall of a distribution transformer, wherein the sensor is inserted through the fluid tank wall (column 5 lines 15-31).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the bushing of Stenestam with the method of Avinash in order to provide for insulation of the sensors from vibration and other environmental influences which could lessen the accuracy of the sensors.

	Regarding claim 12, Avinash in view of Stenestam teaches the method of claim 11, wherein communicating the sensor data or the generated data comprises communicating with the remote computing device using a communication unit (§§ II.B. & III), wherein the communication unit comprises an enclosure separate from the monitoring unit (figure 5 router/modem separate from SBC), and wherein the communication unit is communicatively coupled to the monitoring unit (figure 5).

	Regarding claim 15, Avinash in view of Stenestam teaches the method of claim 11, and Avinash further teaches wherein receiving the fluid tank data from the fluid sensor comprises receiving fluid tank data from at least one of a fluid temperature sensor (§ II.A.(1)), an insulating fluid level sensor, a pressure sensor, a water content sensor, or a dissolved gas sensor.

Regarding claim 16, Avinash in view of Stenestam teaches the method of claim 11, and Avinash further teaches wherein analyzing the sensor data to determine the generated data comprises analyzing the sensor data to determine estimated lifetime consumption data (§ II.A.(3)).

Regarding claim 17, Avinash in view of Stenestam teaches the method of claim 11, and Avinash further teaches wherein analyzing the sensor data to determine the generated data comprises analyzing the sensor data to determine diagnostics data (Table 1).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avinash in view Stenestam, and further in view of Louzir.

	Regarding claim 13, Avinash in view of Stenestam teaches the method of claim 12, but does not teach explicitly further comprising transmitting, by the communication unit, identification data indicative of the distribution transformer to the remote computing device.
	However, Louzir teaches further comprising transmitting, by the communication unit, identification data indicative of the distribution transformer to the remote computing device (¶¶ [0072] & [0074]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the identification module of Louzir with the method of Avinash in order to provide identification data for the transformer, thereby allowing, for example, remote cataloging of consumption data of an individual transformer in a data analysis system handling data from numerous transformers.

	Regarding claim 14, Avinash in view of Stenestam and Louzir teaches method of claim 13, wherein transmitting the identification data indicative of the distribution transformer comprises transmitting the identification data with a radio frequency identifier (RFID) system of the communication unit (¶¶ [0072] & [0074]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avinash in view Stenestam, and further in view of United States Patent App. Pub. No. 2016/0131504 to Farrokhian.

	Regarding claim 20, Avinash in view of Stenestam teaches the method of claim 11, but does not teach explicitly wherein the monitoring unit is powered by the bushing.
	However, Farrokhian teaches wherein the monitoring unit is powered by the bushing (¶ [0026] & claim 3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the conducting bushing of Farrokhian with the method of Avinash in view Stenestam in order to provide an integrated power source as opposed to a separate one to reduce fabrication costs and operational downtime caused by failure of the separate power supply.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2016/0202103 to Heinonen et al. discloses a probe for monitoring the surface level of a fluid in a vessel and a method of installing the probe in the vessel.
United States Patent No. 6,420,879 to Cooke discloses a system and method for measurement of partial discharge signals in high voltage apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/6/2022